DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schirado et al. (US 2017/0268205 A1) in view of Schmidt et al. (US 2021/0017890 A1).
In regards to claim 1, Schirado discloses, in figure 1, a solar fail-safe device (10), comprising: a solar panel (50) module producing electricity from solar 5energy (Par 0041); an actuator unit (60) including an actuator (60) moving a valve (Fig. 13; #17) by using electricity as a power source (Par 0060), and a fail-safe part (12) moving the valve by using emergency electricity with which the fail- safe part is pre-charged (Par 0046); and 10a control unit (40) receiving the electricity produced from the solar panel module (50) to charge a first battery (43) and to supply the electricity to the actuator unit (Par 0039, 0041), wherein the actuator (60) moves the valve (Fig. 13; #17) by using the emergency electricity when a voltage at which the electricity is applied 15from the control unit is less than a predetermined value (Par 0041), but does not disclose a second battery.
However, Schmidt discloses, in figure 3, a second battery (Par 0025).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schirado to incorporate the teachings of Schmidt by including a second battery in order to power the control circuity, the valve actuator, and the electric fluid sensor as well as reduce or eliminate the time and labor associated with manual DEF refilling and creates a cleaner environment for tanks, the DEF, and the associated equipment. (Schmidt; Par 0008, 0018).
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanack et al. (US 2010/0288267 A1); Fig. 1.
Brookshire et al. (US 2017/0366020 A1); Fig. 1.
Gaither et al. (US 2017/0087973 A1); Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842               
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842